Exhibit 10.1

Execution Copy

FOURTH AMENDMENT TO TERMS AND CONDITIONS OF EMPLOYMENT

THIS FOURTH AMENDMENT TO TERMS AND CONDITIONS OF EMPLOYMENT (this “Amendment”)
is entered into as of this 31st day of August, 2017 (the “Amendment Date”) by
and between COMMERCIAL METALS COMPANY, a Delaware corporation (the “Employer”),
and BARBARA R. SMITH (“Executive”). The Employer and Executive are collectively
referred to as the “Parties”, and individually as a “Party”.

RECITALS:

WHEREAS, the Employer and Executive originally entered into that certain Terms
and Conditions of Employment (the “Agreement”), dated as of May 3, 2011, and
further amended the Agreement as of May 29, 2015, January 18, 2016, and
November 28, 2016; and

WHEREAS, the Employer and Executive desire to further amend the Agreement in
recognition of Executive’s promotion to the position of President and Chief
Executive Officer of the Employer, and her appointment to the Board of Directors
of the Employer, effective September 1, 2017;

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, the Employer and Executive agree to further amend the Agreement as
follows:

1.    Sections 1. Purpose, 5. Duties and Responsibilities and 6(a). Salary, are
hereby omitted in their entirety and the following revised Sections 1., 5. and
6(a) are hereby substituted therefor:

 

  1. Purpose. The purpose of the Agreement is to formalize the terms and
conditions of Executive’s employment with the Employer as President and Chief
Executive Officer, and her appointment to the Board of Directors of the
Employer, effective September 1, 2017. This Agreement cannot be amended except
by a writing signed by both Parties.

 

  5. Duties and Responsibilities. Effective September 1, 2017, (a) Executive
shall diligently render her services to the Employer as President and Chief
Executive Officer in accordance with the Employer’s directives, and shall use
her best efforts and good faith in accomplishing such directives, and (b) in her
capacity as President and Chief Executive Officer, Executive shall report to the
Board of Directors of the Employer. Executive agrees to devote her full-time
efforts, abilities, and attention (defined to mean not normally less than forty
(40) hours/week) to the business of the Employer, and shall not engage in any
activities which will interfere with such efforts. The Employer shall cause
Executive to be appointed to the Board of Directors of the Employer effective
September 1, 2017.

 

  6. a. Salary. Effective September 1, 2017, Executive shall receive an annual
base salary of not less than $950,000.00 during the term of this Agreement for
serving as President and Chief Executive Officer of the Company. This salary may
be increased at the sole discretion of the Employer, and may not be decreased
without Executive’s written consent. Notwithstanding the foregoing, Executive
may voluntarily decrease her salary at any time. As an officer of the Company,
Executive shall not be entitled to any fees for services on the Board of
Directors of the Employer.

2.    Usage. All references in the Agreement to Employer’s “2006 Cash Incentive
Plan” or “2006 Employee Cash Incentive Plan” shall be deleted and replaced by
references to Employer’s “2013 Cash Incentive Plan”. All references in the
Agreement to Employer’s “2006 Long Term Equity Plan” or “2006 Long-Term Equity
Incentive Plan” shall be deleted and replaced by references to Employer’s “2013
Long-Term Equity Incentive Plan”.



--------------------------------------------------------------------------------

Execution Copy

 

3.    No Other Modifications. Except to the extent specifically amended as
provided herein, the Agreement is in all respects ratified and confirmed, and
all the terms, conditions and provisions thereof shall be and remain in full
force and effect for any and all purposes. From and after the date hereof, any
and all references to the Agreement shall refer to the Agreement as hereby
amended.

4.    Binding Agreement. The provisions of this Amendment shall be binding upon
and inure to the benefit of the heirs, representatives, successors and permitted
assigns of the Parties.

5.    Authority. The Parties represent and warrant that they have the requisite
authority to bind the party on whose behalf they are signing.

6.    Counterparts. This Amendment may be executed in any number of original
counterparts. Any such counterpart, when executed, shall constitute an original
of this Amendment, and all such counterparts together shall constitute one and
the same Amendment. Either party may deliver its signature to the other via
facsimile or electronic (PDF) transmission, and any signature so delivered shall
be binding on the delivering party.

7.    Voluntary Amendment. The Parties have read this Amendment, and on the
advice of counsel they have freely and voluntarily entered into this Amendment.

[Signature Page to Follow]



--------------------------------------------------------------------------------

Execution Copy

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

  EMPLOYER   COMMERCIAL METALS COMPANY  

/s/ Richard B. Kelson

  Richard B. Kelson   Lead Director   EXECUTIVE  

/s/ Barbara R. Smith

  Barbara R. Smith